United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                 No. 20-1755
                        ___________________________

                                  United States

                                      Plaintiff - Appellee

                                        v.

                             Montrivel Deon Woods

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                 ____________

                            Submitted: May 10, 2021
                              Filed: June 24, 2021
                                 [Unpublished]
                                ____________

Before SMITH, Chief Judge, SHEPHERD, and GRASZ, Circuit Judges.
                              ____________

PER CURIAM.

      Montrivel Woods appeals the sentence imposed upon him after his second
term of supervised release was revoked, contending that the district court1 imposed
a substantively unreasonable sentence. Having jurisdiction pursuant to 28 U.S.C.
§ 1291 and finding no error, we affirm.



      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
       In 2007, Woods was convicted of conspiracy to distribute cocaine base and
was sentenced to 248 months imprisonment followed by 8 years supervised
release. Woods began serving his initial term of supervised release in 2015;
however, in April 2017 the district court revoked his supervised release for
violations of its terms, including a new law violation and association with a felon
or person engaged in criminal activity. The district court sentenced Woods to eight
months imprisonment to be followed by five years supervised release. Woods
began serving this second term of supervised release in December 2017.

       In April 2020, the district court revoked Woods’s second term of supervised
release. The district court found that Woods violated conditions of his supervised
release by: (1) failing to participate in required substance abuse testing;
(2) committing a Grade C new law violation by participating in an assault in the
violent beating of an individual outside a Cedar Rapids, Iowa club;
(3) communicating or interacting with felons or persons engaged in criminal
activity in that Woods’s accomplices in the assault were felons; and (4) failing to
truthfully answer inquiries of his probation officer with respect to Woods’s
questioning by law enforcement following the assault. The United States
Sentencing Guidelines advisory sentencing range was 8 to 14 months. The district
court sentenced Woods to an above-Guidelines-range sentence of 24 months
imprisonment with no supervised release to follow.

       Woods contends that his sentence is substantively unreasonable because the
district court “failed to consider highly mitigating factors that should have received
substantial weight,” namely “Woods’s substantial successes and achievements
during his supervised release.” Specifically, Woods points out that he was
discharged early from a residential facility at the urging of his probation officer;
had successfully completed substance abuse treatment and alcohol testing; had a
strong employment history; and was holding two jobs, one of which he had held
since 2015.




                                         -2-
        “We review the reasonableness of [a] revocation sentence for abuse of
discretion.” United States v. Asalati, 615 F.3d 1001, 1006 (8th Cir. 2010). “A
district court abuses its discretion and imposes an unreasonable sentence when it
fails to consider a relevant and significant factor, gives significant weight to an
irrelevant or improper factors, or considers the appropriate factor but commits a
clear error of judgment in weighing those factors.” United States v. Kreitinger,
576 F.3d 500, 503 (8th Cir. 2009) (citation omitted); see also 18 U.S.C. § 3583(e)
(“The court may, after considering the factors set forth in section 3553(a)(1),
(a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7) . . . revoke a term of
supervised release, and require the defendant to serve in prison all or part of the
term of supervised release authorized by statute for the offense that resulted in such
term of supervised release . . . .”). “In conducting this review, we are to ‘take into
account the totality of the circumstances, including the extent of any variance from
the Guidelines range.’” United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (quoting Gall v. United States, 552 U.S. 38, 51 (2007)). However,
it is “the unusual case when we reverse a district court sentence—whether within,
above, or below the applicable Guidelines range—as substantively unreasonable.”
Id. at 464 (quoting United States v. Gardellini, 545 F.3d 1089, 1090 (D.C. Cir.
2008)).

      The record reflects that the district court heard and specifically considered
argument by Woods’s attorney that a sentence at the bottom of the Guidelines
range was appropriate in which counsel mentioned each of the “mitigating” factors
which Woods now contends the district court failed to consider. See United States
v. Wilcox, 666 F.3d 1154, 1157 (8th Cir. 2012) (stating that, where the defendant
presents arguments about his mitigating factors at sentencing, an appellate court
may presume that the district court considered and rejected those factors). Further,
the district court stated that it was considering “the uncontested portions of the
presentence investigation report,” and the report recounts that Woods completed
substance abuse treatment and remote alcohol testing, was discharged early from a
residential facility, and was maintaining employment with two employers at the
time of his arrest.


                                           -3-
       In short, the record belies Woods’s contention that the district court failed to
consider the mitigating factors he identifies in this appeal, and the district court
acted within its discretion in giving greater weight to some factors and less weight
to those urged by Woods and imposing an upward variance. United States v.
David, 682 F.3d 1074, 1077 (8th Cir. 2012) (reviewing upward variance for abuse
of discretion). “The district court has wide latitude to weigh the § 3553(a) factors
in each case and assign some factors greater weight than others in determining an
appropriate sentence.” United States v. Bridges, 569 F.3d 374, 379 (8th Cir.
2009). Ultimately, the district court was entitled to give more weight to certain
factors including the seriousness of Woods’s criminal conduct in this case, the
facts and circumstances of that conduct, his criminal history, his lack of respect for
authority, the high risk of recidivism, and the need for deterrence. See 18 U.S.C.
§§ 3583(e), 3553(a)(1), 3553(a)(2)(B)-(D).           Moreover, the district court
acknowledged that it was imposing an above-Guidelines-range sentence but
concluded it was fully “supported by the facts and circumstances” of this case. We
agree.

      Finding no abuse of discretion, we affirm the judgment of the district court.
                      ______________________________




                                         -4-